 STOLL INDUSTRIES, INC.Stoll Industries,Inc. and Knitgood Workers UnionLocal 155,International Ladies'Garment WorkersUnion,AFL-CIO and Local 318, InternationalBrotherhood of Pulp,Sulphite and Paper MillWorkers,AFL-CIO, Partyto the ContractMelange Sportswear Inc. and KnitgoodWorkersUnion,Local 155,International Ladies'GarmentWorkers Union,AFL-CIO andLocal 318, Interna-tionalBrotherhood of Pulp,Sulphite and PaperMillWorkers,AFL-CIO,Party to the Contract.Cases 29-CA-4192 and 29-CA-4256March 15, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn November 13, 1975, Administrative Law JudgeHerzel H. E. Plaine issued the attached Decision inthisproceeding. Thereafter, the Respondents filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Stoll Industries, Inc.,Brooklyn, New York, and Melange Sportswear Inc.,Brooklyn, New York, their officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.DECISIONSTATEMENT OF THE CASEHERZEL H. E. PLAINE, Administrative Law Judge: Thesecases grow out of the alleged activities of the Respondentemployers to coerce their employees to join one laborunion-Local 318 of the Paper Mill Workers (Local318) -in preference to another-Local 155 of the Ladies'Garment Workers (Local 155).51Respondents,who together are engaged in the design,manufacture,and sale at wholesale of ladies'sweaters, knitgoods, and related garments,are- charged I with havingcommitted in late 1974 -early 1975 violations of Section8(a)(1) of the National Labor Relations Act, as amended,(the Act), for alleged coercive interrogation of employeesregarding their union membership and sympathies, warn-ings againstemployee membership in Local 155 and thatRespondents would not recognize or bargain with Local155, threats of discharge if employees refused to becomemembers of Local 318 and of discharge and closing theshop if they became or remained members of Local 155,urging and solicitation of employee card signing for andmemberships in Local 318, and offering to pay the unioninitiation fees and dues to induce employee membershipsin Local 318. In addition, Respondent Melange is chargedwith violations of Section 8(a)(3) and (1) of the Act forhaving discharged employee Arroyo at the end of January1975, allegedlybecause hejoined andassistedLocal 155and engaged in activities opposing Local 318.2Respondents have denied commission of the alleged un-fair labor practices, and have claimed that the discharge ofemployee Arroyo was for lawful cause.The cases were heard in Brooklyn, New York, on June17, 18, 19, and 20, 1975. General Counsel and Respondentshave filed briefs.Upon the entire record in the cases, including my obser-vation of the witnesses and consideration of the briefs, Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondents, referred to as Stoll and Melange, re-spectively, are New York corporations. Stoll has its officeand place of business at Bush Terminal in Brooklyn, NewYork, where it is engaged in the manufacture of ladies'sweaters and other knit goods and related garments, frommaterials supplied by and under contract with Melange.Melange has a showroom on Broadway in New YorkCity, and a shipping and receiving facility and office onStoll's premises at Bush Terminal in Brooklyn.Melange isengaged in the design and sale at wholesale of ladies'sweaters and other knit goods and related garments, manu-1 In Case 29-CA-4192 the charge was filed on January 16, 1975, by theChargingParty, Local 155, followed by amended charges filed February 5and March12 and 25, 1975. In Case 29-CA-4256, the chargewas filed byLocal 155 on March 12, 1975. Bothcases wereconsolidated and aconsoli-dated complaint was issuedon April 29, 1975.2 The complaint,in pars. 10, 11, 12, and 13(and relatedconclusionaryparagraphs),also charged Respondents with violations of Sec. 8(a)(2) of theAct for having recognizedLocal 318as bargaining representative of theemployees and having entered into collective-bargaining contractswith Lo-cal 318,notwithstandingLocal 318 allegedly did notrepresent an uncoercedmajorityof the employees.Near the end ofthe second day of hearing, theparties presented, and Iapproved,a stipulation permitting General Counselto withdrawpars.10, 11, 12, and 13 (and the related conclusionary para-graphs) of the complaint based on Respondent's agreement,with Local318's concurrence,to withdraw recognitionof Local 318as bargaining rep-resentative of the employees and to set aside thecollective-bargaining con-tractswith Local 318, and tohold a consent electionat an earlydate con-cerning the representationof the employees.223 NLRB No. 11 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactured principally for it by Stoll and by several othercontractors in the garmentindustry.Since commencing operations on or about September 1,1974,Melange has sold at wholesale and distributed goodsvalued at an annual rate in excessof $50,000, of whichproducts valued at an annual rate in excess of $50,000 wereshipped from its places of businessin New YorkState ininterstate commerce directly to points in other States.Since commencingoperations on or about September 1,1974, Stoll has provided sewing and cutting services as acontractor in the garment industry valued at an annual ratein excess of $50,000, of which services valued at an annualrate in excess of $50,000 were furnishedprincipally to Me-langewhich annually purchases goods and materialsshipped to it directly from points outside New York Stateand annually sells at wholesale and ships goods valued inexcess of $50,000 directly in interstate commerce to pointsoutside NewYork State.Viewed separately,Melange is an employer and Stoll isan employer each engaged in commerce within the mean-ing of Section2(2), (6), and (7) of the Act, subject, as eachconcedes,to the Board's jurisdiction.However,notwithstanding the separate incorporations,Respondent Stoll is a manufacturing arm of RespondentMelange,controlled and supervised by Melange to an ex-tent that constitutes both Respondents joint employers, ifnot a single employer, of the employees of both at the BushTerminal plant.The detailssupporting this finding are dis-cussed below.Both Local 155 and Local 318 are labor organizationswithin the meaningof Section 2(5) of the Act, as the partiesconcede.11.THE UNFAIR LABOR PRACTICESA. Business Operationsof theRespondentsAccording to its secretary-treasurer and production su-pervisor,Peter Rossi,Respondent Melange is in the busi-ness of designing,making,and selling sweaters and otherknit goods.However,said Rossi, Melange does not itselfdo the manufacturing but supplies a contractor with knit-ted yam,and the contractor does the cutting and the sew-ing in the various designs, colors,and styles,and producesthe finished product for Melange.Respondent Stoll is such a contractor-manufacturer, ac-cording to Rossi, which does over 50 percent of Melange'smanufacturing.Though he did not identify others, Rossisaid there were also four or five other contractors who sup-plied manufacturing services for Melange.At the Bush Terminal plant in Brooklyn,where Stoll andMelange began operations approximately September 1,1974, Stoll occupies the sixth floor,and has provided spacein its premises for Melange's shipping and receiving opera-tions and office employees;Secretary-Treasurer and Pro-duction Supervisor Rossi, who tended to be evasive in sup-plying information, testified that he didn't know whetherMelange had a lease for this space with Stoll.Later a stipu-7 For sales purposes.Melange has a showroomin New York City.lation was offered by Respondents and accepted by Gener-al Counsel that Stoll subleases part of its premises to Me-lange.In the period of principal concern in this case, fromabout mid-November 1974 to early February 1975, Stollhad anaverageof 50 employees, mostly sewing machineoperators and cutters, and Melange had an average of 22employees, mostlyengagedin packing, shipping, receiving,and bookkeeping. In this connection, according toMelange's general managerand officemanager,CarmineMinichino, the bookkeepers did the bookkeeping for bothcompanies, Stoll and Melange, and he supervised the book-keeping for both.There wassomebackground evidence indicating that,before commencing operations in September 1974 at BushTerminal in Brooklyn, Peter Rossi had been involved in aknit garment manufacturing operation under the name ofHarborview, of which he was president, that had operated,untilitclosed in May or June 1974, at Court Street inBrooklyn; and that Local 155, which had reached a collec-tive-bargainingagreementwithHarborview inMarch1974, had since accused Rossi of closing Harborview andsetting up the Stoll and Melange shops as a "runaway"from the Harborview collective-bargaining contract. Inany event, it was clear from the evidence given by employ-ees, byRossi,and by President Stanley Yagoda of Stoll,that Rossi was responsible for the recommending and hir-ing of a number of Stoll's sewing machine operators, in-cluding former Harborview employees. As President Yago-da testified, all of Rossi's recommended employees werehired.In immediate charge of the sewing machine operators(on the Stoll payroll) was Foreman Carmelo Callan, and inimmediatecharge of the cutters (also on the Stoll payroll)was Foreman Herman Guzman. In overall and directcharge of the foremen, sewing machine operators, and cut-ters,was Production Supervisor Rossi. Stoll's President Ya-goda conceded that he had given authority to Rossi, whomhe described as production manager of Melange (Rossicalled himself production supervisor), to come into theStoll plant and direct the supervisors or foremen of thedepartments, to correct work or if something was wrong tocorrect the wrong, to instruct the' foremen on specifica-tions,push certain styles ahead needed for shipping, andrearrange the order of completion of work. Rossi on hispart testified that he spent most of his working day at theStoll plant and was there almost every day, that he didoverseeingof the work by spot checking, that while he nor-mally dealt with and issued his instructions to the foremen,he at timesgave direct orders to cutters and operators 4Stoll employees Ramonita Guzman,RoseannaNarvaez,Elva Villa, and JuliaPerez,all sewing machine operators,the first two of whom were hired throughRossi, confirmedthatRossi was in charge of the shopwork and in theirProductionSupervisor Rossi initiallyattemptedto convey the impres-sion that the supervisionhe providedat the Stoll plantwas typical of whathe did withand for the other fouror fivesewing and cuttingcontractorswho, he said,providedservices for Melange,but in lightof theabove testi-monyended up conceding that heonly occasionallyvisited the plants ofthese contractors and workedout his problemswith themby telephone orby theiradvance submission of samples. STOLL INDUSTRIES, INC.53words was "the boss," was present every day for most ofthe day, gave orders to and remonstrated with ForemenCarmelo Callari and Herman Guzman concerning the per-formance of work by machine operators and cutters, andoccasionally would talk directly to an operator or cutterconcerning his (Rossi's) dissatisfaction with the employee'sperformance. Employees Guzman and Narvaez each testi-fied to an occasion when Rossi fired an employee on thespot, in her presence-one a cutter who complained he wasnot getting his share of overtime (Guzman testimony), theother a machine operator who tagged garments (Narvaeztestimony). Employee Narvaez further testified that in herown case, one morning not long before the hearing, whenshe came in about an hour late, Rossi told her she couldnot punch in before 12:30 p.m., and so instructed ForemanCallari, who repeated to Narvaez that these were the ordershe had received from Rossi and she would have to rortback at 12:30 p.m. if she wantedto work on that day.?It is noteworthy that, whereas the Stoll employees recog-nized Rossi as their boss, they did not accord this samerecognition to Stoll's President Stanley Yagoda. EmployeeVilla, who washired in September1974, identified Yagodain the courtroom as Stanley whom she saw for the first timearound Christmas 1974, and testified that he was not theboss. Employee Perez identified Yagoda in the courtroom,not byname,but as someone she had seen working in theoffice. She said she knew only Pete Rossi as the boss. Em-ployeeGuzman, who began employment in September1974, testified that Rossi runs the Stoll factory, that shesaw Yagoda at the Christmas 1974 party but didn't knowwho he was until January 14, 1975, when, after being toldby Foreman Callari andRossi to signa union card forLocal 318, she was called into the office and asked by Ya-goda why she hadn't signed. He told her he was the boss,that she hadto signfor Local 318 or say goodbye to herjob. Yagoda did not contradict her testimony.On his part, President Yagoda testified that, while hewas at the shop almost every day,he spent his time in theoffice; that he did not take part in the hiring of employeesbut had the foremen handle any tryouts or observance ofemployees, and that all of Production Supervisor Rossi'srecommendations for employment were hired; 6 and, as al-ready noted, that he had given to Rossi the authority todirect the plant work.On the Melange side of the shop,under Rossi(who, assecretary-treasurer of Melange and production supervisor,was in overall charge) was Office Manager and GeneralManager Carmine Minichino; and under Minichino wasTraffic Manager Norris One, directly in charge of the ship-ping and receiving department. In this connection the gar-5Production Supervisor Rossi did notdenyhis directing the discipline ofemployee Narvaez or the firing of the tagging machine operator,but diddeny firing the cutter.However,on the latter,becauseof my doubt ofRossi's credibilityon a number of crucial issues(supraandinfra),and be-cause the employees(here Ramonita Guzman andNarvaez)were in thevulnerable position of testifyingadversely to their employerand supervisor,lending added support totheir credibility,Cavender Oldsmobile Company,181NLRB148, 151 (1970),1credit employeeGuzman's testimony overRossi's denial of the firing of the cutter.6Former employees of Rossiat Harborview, such as RoseannaNarvaez,were put towork without any tryout or test bythe Stoll foremen.ments made by the Stoll operators are boxed and shippeddirectly to the Melange customers through the shippingand receiving department; those garments produced byany other Melange contractor are sent in bulk from thecontractor to the shipping and receiving department andthen boxed and shipped to customers of Melange by theshipping and receiving department.OfficeManager Minichino and Traffic Manager Onewere both salaried employees, as distinguished from therank-and-file hourly paid employees, and both were on anexecutive medical and hospitalization plan different fromtheplan applicable to rank-and-file employees. Bothclaimed to have hiring and firing authority and appear tohave exercised hiring authority and disciplinary authorityover employees, except, of course, that Orie's authority islimited to the shipping and receiving department employ-ees,whereas Minichino's authority covers both these em-ployees and the office employees. In this connection, asalready noted, Minichino also supervises the Stoll as wellas the Melange office employees and the bookkeepers whodo bookkeeping for both companies. One has exercisedauthority to recommend a wage increase for an employeeand Minichino has exercised authority to grant a wage in-crease to an employee.Supervisors, Joint EmployersFrom the foregoing facts it is obvious (and Respondentsoffered no contest in their brief), that Traffic ManagerNorris One is a supervisor, within the meaning of the Act,forMelange; that Foreman Carmelo Callari, ForemanHerman Guzman, and President Stanley Yagoda are su-pervisors within the meaning of the Act for Stoll; 7 and thatProduction Supervisor PeterRossi, and Office and GeneralManager Carmine Minichino are supervisors within themeaning of the Act for Melange and Stoll.It is also obvious (and again Respondents do not contestin their brief) that Melange and Stoll are joint employersfor the purposes of the Act. Notwithstanding the trappingsof separate corporations, the evidence makes plain thatStoll is a manufacturing arm of Melange, so integratedwith, and controlled in its operations by, Melange throughinterrelationship of operations,common management, andcentralized control of labor relations, as would even war-rant a finding that together Melange and Stoll constitute asingle employer, let alone joint employers.The Board has articulated with clarity the tests for "sin-gle employer" inTwenty-First Annual Report of the NationalLabor Relations Board,14-15 (1956), restated and approvedinSakrete of Northern California v. N.L.R.B.,332 F.2d 902,905-908 (C.A. 9, 1964), cert. denied 379 U.S. 961, and bythe Supreme Court inRadio and Television Broadcast Tech-nicians Local Union 1264 v. Broadcast Service of Mobile,Inc.,380 U.S. 255, 256 (1965). The ultimate question iswhether the two enterprises are sufficiently integrated toconsider the business of both together in applying the stan-dards of the Act. The principal factors weighed in decidingthat sufficient integration exists include the extent of (1)7 From additional facts, discussedinfra,it appears that Stoll's PresidentYagoda has also exercised supervisory authority over Melange employees. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrelation of operations, (2) centralized controlof laborrelations, (3) common management, and (4)common own-ership or financial control.While none of the factors hasbeen held to be controlling,stress has been laidupon thefirst three factors to show operational integration,particu-larly centralized control oflabor relations.IdsHere,the first three factors are present. Melange andStoll operate in a single plant(on thesixth floor of theBush Terminal building)engaged in a unifiedoperation ofreceiving knitted yam,cutting and sewing the fabric intofinished garments,packing and shipping the finished gar-ments, and using a common office and bookkeeping stafffor the paper work and billing of transactions.That Me-lange may get some supplemental cutting and sewing laborin the form of finished garments from other contractorsdoes not alter the basic Melange-Stoll arrangement. In-deed,the additional garments from other contractors arefed into the receiving,packing, and shipping operation thatis part of the Melange-Stoll operation.Production Supervisor Peter Rossi,physicallyas well asorganizationally in chargeof productionfor both Melangeand Stoll,provides common management for the com-bined operation, alongwith Office and GeneralManagerCarmine Minichino, who, under Rossi,provides commonmanagement of the combined or, more accurately,singleoffice force.Centralizedcontrol oflabor relations is also inthe handsofProductionSupervisorPeterRossi,who is alsoMelange's secretary-treasurer.He appearsto control hir-ings,firings, and discipline of the combinedlabor forceand the evidenceprovidedexamples of his exercise of allthree of these functions.In addition,as will appear herein-after,at a shop meeting of the combined work forces calledby Rossi,he told the employeesthey had to join Local 318,stated he wouldpay theirunion initiation fees and dues,and threatened nonsignersfor Local 318with dischargeand that he would close the shopifLocal 155 became therepresentative of the employees.The fourthfactor used in single employer determina-tions-common ownership or financialcontrol of the twoenterprises-does not appear here from the evidence sub-mitted.While,as already stated,the Board has been articu-late in its description of the tests for "single employer," itdoes not appear to have set down withparticularity distin-guishing tests for"joint employers."The casesreflect as See the recent review of the Board and court cases inOperating Engi-neers,Local 627 (Peter Kiewit Sons Co.) v. N.LR.B.,518 F.2d 1040,(C.A.D.C.,1975), pointing out, among other things,that the finding of sin-gle employer does not require that all four of the controlling criteria bepresent;and that interrelationship of operations,or centralizedcontrol oflabor relations,or common management,only at theexecutiveor top levelis sufficient for application of the single employer concept.9 The roleof Stoll's president and solestockholder, Yagoda,in the man-agement or in labor relations was somewhatshadowy fromthe evidence. Hetestified only to certain matters in limited fashion and there was a stipula-tion on his behalf as to certain other matters. In any event,itwas estab-lished that he did not participate in the hiring of the Stoll machine operatorsand cutters, that he was responsible for the hiring of one Melange employee(Heerapersaud),that he had nothing to do with the supervision of the Stollproduction operations(having delegated this authority to Rossi), and that inofficemeetings with individual employees of Stoll and Melangehe backedup Rossi's insistence that the employees must join Local 318 or be dis-charged.great similarity in the controlling ingredients for eitherfinding,although frequently the factor of common owner-ship is absent as between"joint employers."Because thereis an absence of evidence of common ownership betweenMelange and Stoll,or financialcontrol byMelange ofStoll,I am inclined to find that the two are joint employersrather than a single employer(though the finding of singleemployer would be justified from the three ingredients pre-sent that do result in an integrated operation).Compare,Hamburg Industries,Inc.,FidelityServices Inc., & IndustrialTechnical Services, Inc.,193NLRB 67,67-68(1971), wherea contractor for railroad car repair (Hamburg)and the sup-plier to Hamburg of the work force including supervisors(Fidelity),who also supplied labor to another firm, butmaintained its hiring office on Hamburg's premises, wereheld to be joint employers of the employees engaged in therailroad car maintenance and refurbishment,in view ofHamburg's control over Fidelity's operations in areas ofwork instructions,quality control,right to reject finishedwork, work scheduling,and indirect control over wages.10B. The Unfair Labor Practices1.Organizingby Local 155Local 155'sdirectorof organizing, Norman Lewis,testi-fied without contradiction that Local 155 had a collective-bargaining contract with Harborview,a Brooklyn sewingshop on Court Street, in which Peter Rossi was the presi-dent and principal participant;that Harborview closed itsoperations at Court Street in May or June 1974;and thatshortly thereafter many of the sewing machines and em-ployees of Harborview turned up in the Stoll-MelangeBrooklyn operation at Bush Terminal,in which Rossi is aprincipal participant.In August1974,UnionOrganizerLewis sought out Rossi at his new location and, amongother things, expressed the view that the union contractwas still in existence and if there was a disagreement itshould be arbitrated.Lewis accused Rossi of setting up theStoll-Melange operation as a "runaway"from Local 155'scollective-bargaining contract with Harborview. Rossi toldUnion Organizer Lewis that he didn'twant to have any-thing to do with Local 155. In December1974, Union Or-ganizer Lewis sought unsuccessfully to talk again with Ros-si.Lewis then got in touch,outside the plant, with severalof the Melange and Stoll employees-Nelson Arroyo, Ra-monita Guzman, and others-and gave them Local 155authorization cards for signing and distribution amongtheir fellow employees.Employees Arroyo and Guzmantestified to signing Local 155 cards in December and dis-tributing other cards to the employees for signing, andUnion Organizer Lewis testified to receiving signed author-ization cards from employees beginning about mid-Decem-ber.OtherLocal155 organizers,Quinonas and DeAngelis,participated in organizing activities outside the plant, dis-10 It should be clear, however,that though the finding is that Melange andStoll are joint employers,rather than a single employer,the responsibility ofboth for violations of the Act, and for remedial action thereon,are the same,N.LR.B.v.Gibraltar Industries,Inc.,307 F.2d 428,429-431 (C.A. 4, 1962),cert. denied372 U.S. 911 (1963). STOLL INDUSTRIES, INC.55tributingunion leafletsand cards. Stoll President Yagodatestified to seeing Union Organizer Quinonas right afterNew Year's Day (January 1, 1975) distributing union leaf-lets and asking him for one and receiving in addition Qui-nonas' businesscard. Quinonas testified that Yagoda alsotold him and De Angelis that they were trespassing in mak-ing their distribution, and that Respondents already had aunion-Local 318.2.Respondents'countermeasuresRespondents countered Local 155's organizing cam-paign amongthe employees with an in-plant drive in Janu-ary 1975 to obtain cardsignaturesfrom the employees forLocal 318.On the Stoll side of the plant, employees Villa and Pereztestified that their immediate supervisor, Foreman Carme-loCallan, stood at the entrance to thesewingmachinedepartment on the morning of January 8 and handed them,and other employees reporting for work, cards for Local318, andtold them tosign, saying that Local 318 was theUnion to which the factory belonged. Employees Villa andPerez testifiedthat theysignedand returned the cards toForeman Callari. Their testimony was not disputed.On the Melange side of the plant, employee Heeraper-saud testifiedthat his immediate supervisor, Traffic Man-agerNorris One, asked him to sign a card for Local 318,and he did. When he asked One where was the collective-bargainingcontract, One told him they would have it in afew weeks. Heerapersaud's testimony was not disputed.Two employees, Nelson Arroyo and Nicholas Vargas,who worked in packing and shipping on the Melange pay-roll, initiallyresistedTrafficManagerOrie's importuningthat they sign membership cards for Local 318 (this wasabout mid-January).When One insisted that they had tosignand they still refused, Production Supervisor Rossiwas called in and One pointed them out as the two em-ployees who would not sign for Local 318.Rossi ascer-tained that this was so and took them to the office whereStoll President Yagoda was present. Rossi asked again whythey had not signed up for Local 318. The two employeessaid they didn't like or didn't want that union. ProductionSupervisor Rossi told them if they didn't sign they wouldhave to look for work elsewhere. President Yagoda toldthem that Local 318 was a good union, that he was paying$100 for the union book (the initiation fee) and that theemployees had nothing to pay, and that if they did not signthe cards for Local 318 they would have to leave their jobs.Both employeessigned. II11The testimony of the two employees was not contradictedby Yagoda,Rossi,or One,except that Rossi suggested that employeesArroyo and Var-gas came into the office on their ownaccord toask if Melange belonged toLocal 318;but then he couldn't rememberif theyasked,or he told them.This was typicalof the evasive testimony of Rossi,and in this instance itwas also contrary to the tenor of the testimony of Traffic Manager One, andnot worthy of belief.Yagoda,who testifiedonly partially,did not testifyrespecting this meeting.In lieu of testimony on the subjecthe provided astipulation that if he had testified he would say that he did not state that heor Stoll would pay the employee initiation fees, or $100 per book, to Local318. 1 do not regard this untested assertion as sufficient evidence to contra-dict the contrarytestimony of the employees.Moreover,Rossi, who waspresent at the meeting,did not offersupport ofthe substance of the stipula-About noon on January 8, 1975, Production SupervisorRossi called a plant meeting of all employees of Stoll andMelange(testimony of employees Villa, Narvaez,Perez).Rossi told the employees that Local 318 was the Union towhich the factory belonged, that a contract had alreadybeen signed, that there were good benefits, that he wouldtake care of all of the union books (initiationfees) anddues, but that anyone not in agreement who did not joinLocal 318 would be fired. He handed Local 318 cards toForeman Callari which Callari distributed immediately fol-lowing themeeting. In employee Villa's case the card shehad signed in the early morning was given back to her tocomplete, and she did. Employee Narvaez, who had notsigned as yet, was given a blank card to complete. Sheasked Foreman Callari if she had to sign now, he said yes,and she complied.12In the following week, on January 16, Production Super-visor Rossi called and conducted another plant meeting ofemployees of Melange and Stoll (testimony of employeesVilla,Perez, and Guzman, who had been absent andmissedthe plant meeting of the previous week). Rossi toldthe employees he did not know why they were signingcards for Local 155, that they belonged to Local 318 andcould not sign for two unions, and that anyone who signedfor a union other than Local 318 could look for anotherjob. He repeated that he would pay for the dues and bookfor Local 318, but said that, if Local 155 got into the facto-ry, he would close the shop.Two days prior to the plant meeting of January 16, onJanuary 14, while employee Ramonita Guzman was atwork, Foreman Callari handed her a Local 318 card tosign.She said she would read it. Callari called ProductionSupervisor Rossi and shortly thereafter President Yagodaappeared and asked employee Guzman to accompany himto the office. In the office Yagoda asked Guzman why shewould not sign the card for Local 318. Guzman replied shehad to read it first. Yagoda asked if she had signed a cardfor Local 155. Guzman said no (though she had signedsuch a card in December, seesupra).Yagoda then said thateveryone had signed for Local 318 and if she refused tosignthe Local 318 card it was "bye, bye," and he made agesture indicating the waving of goodby. Guzman an-swered, she would sign tomorrow. Yagoda sent her back towork. Next day she gave Foreman Callari a signed card forLocal 318.A third plant meeting of Stoll and Melange employeeswas held in the following week (testimony of employeesVilla and Guzman). President Yagoda and Production Su-pervisor Rossi were present, and a representative of Local318 (Olivieri) was introduced. He spoke and, among otherthings, told the employees that the Employer had signed acontract with the Union, and described the hospital andother benefits of the contract.None of the testimony concerning the plant meetings oremployee Guzman's private meeting with President Yago-da was disputed, except that Production Supervisor Rossition but wassilenton the subjectin histestimony;indeed, he made no effortto denya similar statementon absorbingunion fees and dues attributed tohim at the contemporaneous general plantmeetings,discussedinfra.12 Perez,Narvaez,RamonitaGuzman, and other employeestestified thatthey paid nodues or initiationfees to Local 318. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDclaimed thathe spoke onlyat oneof the plantmeetings toclarify the confusionbetween Local 318 and Local 155. Healso claimed that he spoke because some of the girls askedhim to explain;then he changedhis story to say that theforemen stopped the machines and askedhim to speak tothe Stoll and Melange employeesabout the Union. Therewas no support from anyone,or from any other evidence,for Rossi's claim.In the factof theclearcontrarytestimo-ny of the employees,13 it ismy view thatRossi was againevading the giving of the whole truth.143.Dischargeof Employee Arroyoa.The eventsEdward Nelson Arroyo worked in the packing and ship-ping department,on the Melange payroll,beginning in Oc-tober 1974.He had previously worked at another Brooklynplant,in charge of the shipping department,and was hiredfor Respondentsby Traffic Manager Norris One at $2.60per hour.On January13, 1975,with One's approval,OfficeManager Minichino gave employeeArroyo a pay raise to$3 per hour.Approximately 2 weeks later,Arroyowas dis-charged.As already noted under the preceding headings,employ-eeArroyowas an activesupporter of Local 155, whosigned a card for Local 155 in December and solicitedother signatures among fellow employees.As also noted,shortly after January 13, employee Arroyo openlyresistedthe demands of Traffic Manager One, Production Supervi-sor Rossi,and President Yagoda that he sign up with Local318, and gave in only after being threatened in an officeinterview with discharge. At the plant meeting of employ-ees and management thereafter,where Local 318 AgentOlivieri spoke, when Olivieri commented that Local 155was engaging in illegal organizing, employee Arroyo spokeup with a countercomment on the illegality of the Employ-er taking an employee into the office and forcing him tosign for Local 318 on penalty of discharge if he did notsign.On the following Monday morning,before work started,employee Arroyo met and conversedwith Local 155 Or-ganizer Quinonas in the downstairs area in front of theplant.Production Supervisor Rossi came by, saw them,and went on (Rossi knew Quinonas,as did President Yago-da who met him in early January,supra).Employee Arroyoworked thatday, January 27, and thefollowingday, Tues-day, January 28 (see Resp.Exh. 4, Arroyo timecards, weekending February 1, 1975). On Wednesday, January 29,when Arroyo reported to work his timecard was not in therack.'SHe testified that he sought out Traffic Manager13Entitled to added support for the reason set out in fn.5, supra.14Rossi's credibilitywas further impeached in testimony he gave re-specting employee Narvaez.He testified he observed her cominglate, everyday, after 9 a.m. Starting time was 8:30 a.m.Afterbeing confronted withher timecards for the period,week endingOctober 19,1974, through weekending June7, 1975 (G.C. Exh.4), he conceded that the records reflect shecame in only a very few times after 9 a.m. and only a few more times afterthe starting time of 8:30 a.m.15At the hearing, employee Arroyowas confused as to the date, testifyingto discharge on the prior Wednesday, January 22;but the confusion cameOne, who told him Pete (Rossi) said he was fired. Accord-ing to Arroyo, One told him that an order had been packedwrong, and when Arroyo suggested what might have hap-pened (that involved others) and that the matter requiredlooking into, One said he could do nothing, Arroyo hadalready been fired. Arroyo waited around for an hour ormore hoping to see and talk with either Rossi or Minichi-no, but neither had arrived by the time he left.According to employee Arroyo, on the following Friday,payday, he came back to the plant into the office for hispay. Office Manager Minichino gave him his check (andconceded at the hearing that he did), and President Yago-da asked Arroyo if he was one of the men trying to bringLocal 155 into the shop. Arroyo said yes, and Yagoda com-mented that Local 318 was the only union in the shop andno other union would get in. Arroyo then left. Neither Ya-goda nor Minichino contradicted this testimony.b.The defenseRespondents contended that in December 1974, follow-ing Christmas, they fired employee Arroyo for making mis-takes inhis packing, then rehired him for a special job justbefore mid-January 1975, and firedhim againat the end ofJanuary for threereasons: improper performance of duties,continual absence after warning, and continuallateness af-ter warning (see Resp.answer,G.C. Exh. In, par. 8).The alleged first firing at the end of December turnedout to be a temporary layoff, in the packing and shippingdepartment, of employees Arroyo and Vargas, because of atemporary slowdown inbusinessin the post-Christmas-earlyNew Year period. Office Manager Minichino toldArroyo to call in daily for work, and Traffic Manager Onetold Vargasthe samething.Both men testifiedthat theycomplied, and Vargas was called back in the week endingJanuary 11, 1975, and Arroyo was called back on January13 and givena wage increaseof 40 cents an hour. Orie'sand Minichino's contention that One had fired Arroyo 2weeks earlier for makingmistakesis not credible, particu-larly since One admitted that he approved the January payraisegranted by Minichino.about innocently,because UnionAgent Quinonas had previouslybut mis-takenly written down January 22, as a memorandum, and Arroyohad reliedon the notation as accurate.Arroyo alsotestified, correctly, that he did notwork on Tuesday,January 21(see Resp.Exh. 4,timecard,week endingJanuary 25, 1975) whichhe had also described as the day before he wasfired (thinking,erroneously, that January22 was the dischargedate).Ar-royo testified that he hadnot worked that Tuesdaybecause he had gone,with Office Manager Minichino's advance permission,to KennedyAirportto pick up a cousin from Puerto Rico.Arroyohad planned to be back atwork by noon,but his car broke down as he left the airport and sometimebefore noon he called Minichino to tell of his plight and that he couldn't getback for work that day. Minichino testified that,though he believed em-ployee Arroyowhen he called in to say his car had broken down, it was thisabsence which was the causeof Arroyo's discharge.Minichino could notremember on what day the absence had occurred(itcould have been aTuesday,Wednesday,or Thursday,he said),or the date.However, afterbeing reminded by Respondent's counsel thatTuesday,January 28, wasArroyo's last day of actual work, Minichino concluded that the incident andabsence had occurred on the followingday, Wednesday, January 29. Fromother events relating to the discharge, discussedinfra,Iam inclined to be-lieve that the absenceoccurred on Tuesday, January 21, 8 daysbefore thedischarge.Nonetheless, if the absence occurred on Wednesday, January 29,and Arroyofound his timecard removedfrom the rack on Thursday morn-ing, January30, the result in the case is the same. STOLLINDUSTRIES, INC.57On recall, Arroyo was given a special job for the firstseveraldays.It comprised opening boxes of merchandisereturned by customers and assisting Minichino in the giv-ing of appropriate credits. The boxes had piled up beforeArroyo started on them, but he cleared most of them out inabout 4 days and then went on a schedule of dealing withreturns in the mornings and packing new merchandise forshipment in the afternoons(testimonyof Arroyo, Var-gas) 16While he conceded that he was on the premises almostevery day, for most of the day, Production Supervisor Ros-si claimedthat he didn't know employee Arroyo was firedaround the end of January and that he found out that Traf-ficManager One and Office Manager Minichino took careof that.On his part, Traffic Manager One testified that thoughemployee Arroyo was making mistakes in packing all thetime, during January, he (Orie) did not fire him and did notspeak to Office Manager Minichino of having a problemwith Arroyo, but that Office Manager Minichino on hisown fired Arroyo at the end of January without telling Onewhy. On the evening of the day Arroyo was fired, saidOne, Minichino told him he had fired Arroyo for making amistake but did not tell him what the mistake was. Oneadded that he did not know what, if anything, Arroyo wasdoing wrong or could be doing wrong in connection withthe work on the returns.OfficeManager Minichino testified that employee Ar-royo performed his work satisfactorily until the time thatMinichino discharged him; and that he discharged ArroyobecauseArroyo failedto come into work on the day hewent to the airport, and telephoned that his car was stuckon the parkway and couldn't come in, discussed in foot-note 15,supra.Phrasing it another way, Minichino said, itwas Arroyo's absence on that day, and not the way heperformed his work, that was the cause of discharge.However, Minichino testified that when Arroyo tele-phoned him that his car had broken down, he believedArroyo, and did not reprimand him or tell him he wasdischarged, only told him to come talk to Minichino nextday. And, continued Minichino, when he saw Arroyo atthe plant the next day, though he had decided (withouttelling him) that Arroyo was discharged, he passed Arroyoby without conversation and never did face him with thecharge of having been absent or that he was fired, eventhough, said Minichino, it was against his principles to dis-charge an employee without facing him or to discharge himby telling him so on the telephone. Yet days later, thoughArroyo was no longer working, Minichino claimed that hetoldArroyo on the telephone he was fired, a telephoneconversation Arroyo denied ever having with Minichino.This testimony by Office Manager Minichino has all theearmarks of a manufacturedstory.Italso suggests thatArroyo's absence from work to go to the airport occurredon Tuesday, January 21 (not Wednesday, January 29), seefootnote 15,supra,that the absence had been allowed byand was acceptable to Minichino when it occurred a weekbefore discharge,and that it was dredged up as an allegedcause for dischargeonly afterthe necessity to find a causearose later.In this connection it is pertinent to note that,as the casemoved through the testimony of Respondents' witnesses,Respondents abandoned their three original alleged rea-sons for discharge of employeeArroyo (viz, improper per-formance of duties,continual absence after warning, con-tinual lateness after warning)and shifted to this newalleged reason,his absence 1 day.4. Section 8(a)(1) and (3) findingsThe evidence summarized under heading B,2 portraysgross violations of Section 8(a)(l) of the Act by Respon-dents'management, in plant meetings and meetings withindividual employees, including solicitation of employees'signing of cards for the union that Respondents favored,Local 318, and offers to pay Local 318's initiation fees anddues to induce employees to embrace membership in Local318; coercive interrogation of employees concerning theirinterest in or signing cards for the union not favored byRespondents, Local 155; warning employees against mem-bership in Local 155 and that Respondents would not rec-ognize orbargain with Local 155; and threats to employeesof discharge if they refused to become members of Local318, and of discharge and closing the shop if they becameor remained members of Local 155. SeeN.L.R.B. v. RevereMetal Art Co., Inc., and Amalgamated Union Local 5, UA W,Independent,280 F.2d 96, 99-100 (C.A. 2, 1960), cert. de-nied 364 U.S. 894, on solicitation of union memberships byemployer's representatives;Dixie Bedding ManufacturingCompany v. N. L. R. B.,268 F.2d 901, 906 (C.A. 5, 1959), onpayment of union initiation fees and dues by employer;N.L.R.B. v. Isaac Rubin, and Marion Kane, d/bla NoveltyProducts Co.,424 F.2d 748, 750 (C.A. 2, 1970), on coerciveinterrogation 17 and threats of layoff and shutdown; andN.L.R.B. v. FitzgeraldMillsCorporation,313 F.2d 260,268-269 (C.A. 2, 1963), cert. denied 375 U.S. 834, on warn-ings that the employer would not sign a contract withunion and threats against employees' jobs.The evidence summarized under heading B,3 is a case ofretaliatory discharge by Respondents of employee Arroyobecause of his opposition to Union Local 318, which union17 It is noteworthy that Respondents' citations, to demonstrate the propo-sition that all interrogation of employees by the employer regarding a unionis notper seunlawful,werecases where the interrogation was found to becoercive, in violation of Sec. 8(a)(1) of the Act, and in support of the find-ings here:N.L.R.B. v. Varo, Inc.,425 F.2d 293 298 (C.A. 5, 1970), holdingthe questioning of employees regarding the union, in the office, by a highranking company officer, without explanation of the purpose or assurancesagainst retaliation, was coercive and violated Sec. 8(a)(1);N.L.R.B. v. Arm-strong Circuit,Inc., 462 F.2d 355 (C.A. 6, 1972), holding that the managersinglingout employees and questioning them about rumors of union activi-ty, and whether they had joined the union, was coercive interrogation inviolation of Sec. 8(a)(I); andN.L.R.B. v. C & P Plaza Department Store,Division of C & P Shopping Center, Inc.,414 F.2d 1244 (C.A. 7, 1969), cert.16Traffic Manager One,who claimed at one point that employee Arroyodenied 396 U.S. 1058, holding that employer polling of employees on wheth-worked only on returns in January and that he(Orie) did not directly super-er they wanted a union by show of hands, preceded by statement that novise this work,unwittingly tripped himself up by also asserting that Arroyoone had to vote if he didn't want to, was coercive in violation of Sec. 8(a)(1)continually made mistakes,in packing,in January,thus corroborating thebecause the employer obviously asked for a negative vote and the poll hademployees' testimony that Arroyo worked both on returns and packing.a chilling effect by identifying those who were prounion. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentsfavored and urged upon the employees, andbecause of his espousal of Union Local 155, which unionRespondents openly opposed.Without noticeor warningof any shortcoming in hiswork or conduct, approximately 2 weeks after he had beengiven a wage increase and added work responsibility, Ar-royowas informedby his immediate supervisor, TrafficManager One, on January 29, 1975, that he had been firedby the boss, Production Supervisor Rossi, allegedly formaking a mistake in packing, without identifying the mis-take.However, Traffic Manager One claimed at the hearingthat he did not know why employee Arroyo was fired, andneither Production Supervisor Rossi nor Office ManagerMinichino(who at thehearing assumedresponsibility forthe firing), ever faced Arroyo with the fact of, or reasonfor, his discharge.At the hearing, Respondent contended there were threereasonsfor Arroyo's discharge (poor work performance,continuallateness,and continual absence), but abandonedthese reasons after Office Manager Minichino testified thatArroyo's work performance had been satisfactory and thata single absencehad been the reason for his discharge.However the single absence, originally a half day, forwhich Minichino's advance permission was obtained, thatbecame a full day when Arroyo had a mishap with his carand notified Minichino, was accepted at the time by Mini-chino as a valid excused absence without criticism or repri-mand of Arroyo by Minichino. It was brought up at thehearing as the cause for discharge, as though it had notbeen excused, but employee Arroyo was not informed of itwhen discharged, indeed Minichino admitted avoiding aconfrontation with Arroyo when he was discharged.The evidence, and the manner of its unfolding, suggeststhat OfficeManagerMinichino, as the loyal subordinate oftop management, Production Supervisor Rossi, and Presi-dent Yagoda, was simply attempting to provide and shoul-der for his superiors an excuse to cover their real reason tobe rid of employee Arroyo. Arroyo,as an activesupporterof Local 155, had initiallyresisted Rossi'sand Yagoda'sefforts to have him sign for Local 318, gave in under threatof discharge, but then openly criticized them, before all theemployees in a plant meeting,for coercing him and othersto sign for Local 318. Thereafter Rossi saw Arroyo con-sorting with an organizer of the opposing union,Local 155,in front of the plant. Respondents' real purpose in firingArroyo was to discourage further employee adherence toLocal 155, and President Yagoda confirmed this when Ar-royo was given his final paycheck, telling him that Local155 would never get into the plant.Given Respondents' open hostility to Local 155, theshifting reasons for employee Arroyo's discharge(N.L.RB.v.Georgia Rug Mill,308 F.2d 89, 91 (C.A. 5, 1962)) andthe obvious pretext of the final alleged reason, strengthenthe conclusionthatRespondents'true reasonwas to be ridof an advocate for Local 155 and to discourage furtheractivity and support for Local 155 among the employees.N.LR.B. v. Ulbrich Stainless Steels, Inc.,393 F.2d 871, 872(C.A. 2, 1968);McGraw-Edison Company v. N.LR.B.,419F.2d 67, 75-76 (C.A. 8, 1969).The discharge of employee Arroyo was in violation ofSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondents engaged in unfair labor practices withinthemeaning of Section 8(a)(1) of the Act by solicitingmembership of its employees in Union Local 318 and of-fering to pay the union initiation fees and dues to inducetheir signing for such membership, by coercively interro-gating employees concerning their interest in or signingcards for union Local 155, by warning employeesagainstmembership in Union Local 155 and that Respondentswould not recognize or bargain with Local 155, and bythreatening employees with discharge if they refused to be-come members of Local 318 and with discharge and clos-ing the shop if they became or remained members of Local155.2.Respondents engaged in further unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act bydischarging employee Arroyo because he opposed UnionLocal 318 and espoused Union Local 155 and in order todiscourage employee activity and support for Local 155.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYIn connection with the unfair labor practices, it will berecommended that the Respondent:(1)Cease and desist from its unfair labor practices.(2)Offer to reinstate employee Edward Nelson Arroyowith backpay from the time of discharge, backpay to becomputed on a quarterly basis as set forth in F.W.Wool-worth Co.,90 NLRB 289 (1950), approved inN.L.R.B. v.Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344(1953), with interest at 6 percent per annum as provided inIsisPlumbing & Heating Co.,138 NLRB 716 (1962), ap-proved inPhilipCareyManufacturing Company,MiamiCabinet Division v. N.L.R.B.,331 F.2d 720 (C.A. 6, 1964),cert. denied 379 U.S. 888.(3) Post the notices provided for herein.Becausethe Respondent violated fundamental employeerights guaranteed by Section 7 of the Act, and becausethere appears from the manner of the commission of thisconduct an attitude of opposition to the purposes of theAct and a proclivity to commit other unfair labor practices,itwill be further recommended that the Respondent:(4)Cease and desist from in any manner infringingupon the rights guaranteed by Section 7 of the Act.N.LR.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4,1941);P. R. Mallory & Co. Inc. v. N. L. R. B.,400 F.2d 956,959-960 (C.A. 7, 1968), cert. denied 394 U.S. 918 (1969);N.LR.B. v. The Bama Co.,353 F.2d 320, 323-324 (C.A. 5,1965).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: STOLL INDUSTRIES, INC.ORDER IsRespondents,Stoll Industries,Inc.,Brooklyn,NewYork,and MelangeSportswear, Inc., Brooklyn, New York,their officers,agents, successors,and assigns shall:1.Cease and desist from:(a) Soliciting membership of their employees in UnionLocal 318.(b)Offering to pay union initiation fees or dues for theiremployees in Union Local 318 as an inducement for theirbecoming members of the Union.(c)Coercively interrogating their employees concerningtheir interest in or signing cards for Union Local 155.(d)Warning their employees against membership inUnion Local 155 and that Respondents will not recognizeor bargain with Local 155.(e)Threatening their employees with discharge if theyrefuse to become members of Union Local 318.(f)Threatening their employees with discharge or clos-ing the shop if they become or remain members.of UnionLocal 155.(g)Discharging employees because they engage in orsupport union activities.(h)Discouraging employees from support of or mem-bership in Union Local 155 or other labor organization bydischarge or other discrimination affecting their tenure orconditions of employment.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Make employee Edward Nelson Arroyo whole in themanner setforth in the section of the decision entitled"The Remedy" for anyloss of earningsincurred by him asa result of his discharge on January 29, 1975.(b)Offer to employee Arroyo immediate and full rein-statement to his former job or, if the job no longer exists, toa substantially equivalent position, without prejudice to hisseniority or other rights and privileges.(c)Preserveand, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to ascertain the backpay due under the terms of thisrecommended Order.(d) Post in the plant at Bush Terminal, Brooklyn, NewYork, copies of the attached notice marked "Appendix." 19Copies of said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed by Respon-dents' authorized representative, shall be posted by the Re-spondents immediately upon receipt thereof, and be main-tainedby it for 60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.59(e)Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.18 In the event no exceptions are filed as providedby Sec.102.46 of theRulesand Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after ahearing, that we violated the National Labor RelationsAct:WE WILL NOT solicit your membership in Union Lo-cal 318.WE WILL NOT offer to pay union initiation fees ordues in Union Local 318 as an inducement for you tobecome members of the Union.WE WILL NOT coercively interrogate you concerningyour interest in or signing cards for Union Local 155.WE WILL NOT warn you against membership inUnion Local 155 and that we will not recognize orbargain with Local 155.WE WILL NOT threaten you with discharge if you re-fuse to become members of Union Local 318.WE WILL NOT threaten you with discharge or that wewill close the shop if you become or remain membersof Union Local 155.WE WILL NOT discharge you because you engage inor support union activities.WE WILL NOT discourage you from support of ormembership in Union Local 155 or other labor organi-zation by discharge or other discrimination affectingyour tenure or conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of your rights tobelong to or be active for a labor unionor to engage inconcerted activities, or to refrain therefrom.Because the Board found that we unlawfully dis-charged employee Edward Nelson Arroyo, WE WILL Of-fer Arroyo his former or like job, and WE WILL give himbackpay with interest from the time of his dischargeon January 29, 1975.STOLLINDUSTRIES,INC. AND MELANGESPORTSWEAR,INC.